Citation Nr: 0116934	
Decision Date: 06/22/01    Archive Date: 06/28/01	

DOCKET NO.  00-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1981 and from April 1981 to July 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected left knee injury 
residuals.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. 
106-476, 114 Stat. 2096 (November 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103(A), and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, there's additional VA duty to assist the veteran in 
development of his claim.

The veteran essentially contends that the disability 
evaluation currently in effect for his left knee disorder 
does not adequately reflect the severity of his condition.

The Board notes that the veteran's service-connected left 
knee disorder has been rated by the RO since his service 
discharge under the provisions of Diagnostic Code 5257 as 10 
percent disabling based on left knee impairment with 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  Our preliminary review 
of the record shows that the veteran's most recent VA 
examination in December 1999 found that the veteran had 
complaints of left knee pain with limitation of motion.  
There was, however, no showing of instability.  

At the present time, the nature and extent of disabling 
manifestations related to the veteran's left knee disability 
are unclear.  Although rated for instability, none was 
demonstrated on the most recent VA examination.  VA 
outpatient treatment records include a March 2000 chart entry 
noting a history of degenerative joint disease in the left 
knee.  As noted by the VA General Counsel, VAOPGCPREC 23-97; 
62 Fed.Reg, 63604 (1997), a claimant who has arthritis and 
subluxation/instability of a knee may receive separate 
evaluations under Diagnostic Codes 5257 and 5003 (and 
therefore 5010).  As the presence of arthritis or the extent 
of any instability or subluxation is unclear, the Board finds 
that another examination should be conducted. 

Any examination of a musculoskeletal disability done for 
rating purposes must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As diagnostic codes used to rate the 
veteran's knee disability are cast in large measure in terms 
of limitation of motion, any examination for rating purposes 
must be expressed in terms of the degree of additional loss 
of motion due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  Any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  Id.

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
left knee disability, the RO must consider all applicable 
diagnostic codes.  The Board points out that among the 
diagnostic codes possibly applicable to the knee, Codes 5260 
and 5261 are based essentially on range of motion.  Thus the 
RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca. 

For the foregoing reasons, the claim for entitlement to an 
increased evaluation for residuals of a left knee disorder is 
being REMANDED to the RO for the following:

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for his left knee 
disorder since his VA examination in 
December 1999.  Where necessary, the 
veteran should be requested to sign and 
submit the appropriate forms giving his 
consent for the release to VA of all 
records of any such treatment listed by 
the veteran.  All records obtained must 
be associated with the claims folder.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  After the above referenced 
development is completed, the veteran 
should be afforded a VA examination to 
determine the current nature and severity 
of his service-connected left knee 
disorder.  All clinical and radiological 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this REMAND in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  Range of motion 
should be reported in degree in all 
planes.  The examiner should indicate 
whether the left knee demonstrates any 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination on movement.  See DeLuca, 
supra.  The examiner must also comment as 
to whether the left knee exhibits 
subluxation and/or instability, and if 
so, whether such subluxation or 
instability is less than slight, slight, 
moderate, or severe in degree.  The 
examiner should also indicate the effects 
of any impairment of the veteran's left 
knee on his ordinary activity, 
particularly in the work place.

3.  Upon completion of the foregoing and 
after assuring that all notification and 
development actions required by the VCAA 
is completed, the RO should again 
consider the veteran's claim.  If action 
taken remains adverse to the veteran, an 
appropriate supplemental statement of the 
case (SSOC) should be sent to him and his 
representative.  The SSOC must contain 
notice of all relevant action taken on 
the claim to include a summary of the 
additional evidence and applicable laws 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




